PER CURIAM:
El apelante plantea que el fiscal tiene que radicar nueva acusación en el Tribunal Superior cuando el acusado apela de una sentencia del Tribunal de Distrito y solicita juicio de novo. Desde el 1907 en Pueblo v. Laviosa, *46713 D.P.R. 209 (1907), resolvimos la cuestión en contra del apelante y no se nos ha expuesto razón válida alguna que amerite abandonar esta norma. (1)

Se confirmará la sentencia apelada.

El Juez Presidente Señor Negrón Fernández no intervino.

 La redacción de la Regla 216(g)(4) de Procedimiento Criminal de 1963 es clara al efecto de que no se requiere la radicación de una nueva acusación. Dispone así:
“En los casos en que el acusado se haya acogido al procedimiento de juicio de novo ante el Tribunal Superior, el juez de distrito remitirá el expediente original dentro de diez días al Tribunal Superior el cual señalará fecha para la celebración de un juicio de novo, citando al acusado y al fiscal. A no ser que se demuestre justa causa para la admisión de nuevas pruebas, en el acto del juicio no se podrán admitir nuevas pruebas sino tan solo reproducir aquellas que el juez de distrito hubiese admitido o rehusado. El Tribunal Superior decidirá definitivamente sobre la admi-sión de tales pruebas y después de practicadas o de oir a las partes, dictará dentro del segundo día fallo definitivo, condenatorio o absolutorio, ordenando la libertad del acusado si estuviere preso, en caso de un fallo absolutorio.”